Title: To Benjamin Franklin from [Anne-Rose?] Cologan, 11 May 1783
From: Cologan, Anne-Rose
To: Franklin, Benjamin


dimanche. 11 mai [1783]
Mde de Cologan est bien fachée de ne pouvoir pas avoir l’honneur de Dejeuner aujourdhui avec Monsieur franklin, quelle aime de tout son Cœur. Elle le prie daccepter quelques bouteilles de vin de Canaries des terres de Mr de Cologan. Les unes sont du Vidonia et les autres du Malvoisia, elle espere que Monsieur franklin les trouvera de son gout, aussi bien que, Bai, Bai &c.
 
Addressed: A Monsieur / Monsieur franklin / a Passy
